Citation Nr: 0630681
Decision Date: 09/29/06	Archive Date: 01/18/07

DOCKET NO. 01-06 928                        DATE SEP 29 2006

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for cervical radiculopathy, right arm.

3. Entitlement to service connection for a low back disorder with right leg numbness. .

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 1970 through March 1978 and again from February 1991 through March 1991. Records also reflect that he had periods of Active and Inactive Duty for Training (ACDUTRA and INACDUTRA) with the Air Force Reserve. This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO). In December 2001, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record. In September 2003 this case was remanded for additional development.

The issues of entitlement to service connection for cervical radiculopathy, right arm, and for a low back disorder with right leg numbness are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if any action on his part is required.

FINDING OF FACT

Competent evidence establishes that the veteran's sinus headaches began during service.

CONCLUSION OF LAW

Service connection for sinus headaches is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

- 2 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies in the instant case.

Because the decision below represents a grant of the headaches claim, there is no need to belabor the impact of the VCAA on this matter. While the veteran did not receive any notice regarding the rating of headaches or effective dates of awards (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the decision below pertains only to service connection; neither the rating of a disability nor the effective date of an award is a matter for consideration by the Board at this time. Hence, the veteran is not prejudiced by the lack of such notice.

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records dated in February 1974, December 1975, March 1978, June 1978, and July 1989 noted headaches.

Following examination of the veteran (in September 2000) and an extensive review of the veteran's medical history, a VA physician opined, in essence, that the veteran's sinus headaches became manifest during service, and that his tension headaches were not present during service. It is not shown that a sinus headache disorder pre-existed service. Accordingly, competent evidence establishes that the veteran's sinus headaches were incurred in service, and that service connection for such headaches is warranted.

- 3 


ORDER

Service connection for sinus headaches is granted.

REMAND

Service medical records indicate that the veteran made complaints related to the spine. For example, service medical records dated in February 1978 (Report of Medical History), June 1984, November 1986, July 1989, and September 1993
referenced the spine. While the veteran has undergone examinations revealing that he has current diagnoses related to the disabilities on appeal, there does not appear to be any examination that addresses whether such disorders are related to service. Accordingly, as the nature and etiology of the spinal disabilities is unresolved, an examination is necessary prior to final appellate review.

Finally, as the veteran did not receive any notice regarding ratings of compensable disabilities or effective dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the RO will have the opportunity to correct such deficiency on remand.

. Accordingly, this case is REMANDED for the following:

I. The RO should provide the veteran appropriate notice as to the rating of spine disorders and effective date(s) of any award of compensation in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

. 2. The RO should arrange for the veteran to be scheduled for a VA spine examination. Following examination of the veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the veteran has any

- 4 


current low back or cervical spine disorder that is related to his military service (and complaints noted therein). The examiner must explain the rationale for all opinions given.

3. The RO should then readjudicate these claims. If either remains denied, the veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

- 5 




